     Case 1:16-cr-00643-NRB Document 231 Filed 01/28/21 Page 1 of 3




 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK
 ------------------------------------X
 ROBERTO ARCE,

                 Petitioner,                              ORDER

                                                    21 Civ. 346 (NRB)
             - against -
                                                   S4 16 Cr. 643 (NRB)

 UNITED STATES OF AMERICA,

                Respondent.
 ------------------------------------X
 NAOMI REICE BUCHWALD
 UNITED STATES DISTRICT JUDGE

     WHEREAS   petitioner    in   his   petition   for   relief    from    his

conviction   pursuant   to   28   U.S.C.   §   2255   raises   a   claim    of

ineffective assistance of counsel; and

     WHEREAS the Court has determined that petitioner’s claim of

ineffective assistance of counsel would benefit from additional

factual development; and

     WHEREAS, in basing his petition on ineffective assistance of

counsel, petitioner has waived the attorney-client privilege as a

matter of law; and

     WHEREAS the Court is cognizant that, absent court order,

ethical concerns may inhibit Counsel from disclosing confidential

information relating to a prior client even in the absence of a

privilege, see, e.g., ABA Standing Comm. on Ethics and Prof.

Responsibility Formal Op. 10-456 (July, 14, 2010), Disclosure of
      Case 1:16-cr-00643-NRB Document 231 Filed 01/28/21 Page 2 of 3




Information   to   Prosecutor   When    Lawyer’s   Former   Client     Brings

Ineffective Assistance of Counsel Claim; is hereby

     ORDERED that petitioner’s former counsel, Edgar Fankbonner,

Esq. and Michael Kushner, Esq., shall give sworn testimony in the

form of an affidavit by March 1, 2021 addressing the allegations

of ineffective assistance of counsel made by the defendant, and

provide to the Court as an attachment to the affidavit a copy of

any relevant documents or written communications; and it is further

     ORDERED that briefing schedule ordered on January 26, 2021

(ECF No. 4) is hereby revised to reflect that the Government’s

response to petitioner’s motion shall be due on or before April 2,

2021, and any reply thereto is due on or before May 3, 2021.

SO ORDERED.

Dated:    New York, New York
          January 28, 2021


                                               NAOMI REICE BUCHWALD
                                           UNITED STATES DISTRICT JUDGE




                                    2
     Case 1:16-cr-00643-NRB Document 231 Filed 01/28/21 Page 3 of 3




A copy of the foregoing has been mailed to:

    Roberto Arce Jr., ID No. 77887-054
    FCI ESTILL
    FEDERAL CORRECTIONAL INSTITUTION
    P.O. BOX 699
    ESTILL, SC 29918




                                   3
